OPINION — AG — ** EMERGENCY CLAUSE — LEGISLATION — ATTACHMENT ** OKLAHOMA CONSTITUTION, ARTICLE V, SECTION58 EXPLICITLY REQUIRES THAT TO BE EFFECTIVE AN EMERGENCY MEASURE MUST `HAVE' THE EMERGENCY EXPRESSED IN THE ACT. HOWEVER, THE EXACT NATURE OF THE EMERGENCY NEED NOT BE EXPRESSED IN THE ACT. IT IS SUFFICIENT, IF THE LANGUAGE IN ARTICLE V, SECTION 58 IS USED. `STATE EX REL. HUNZICKER V. PULLIUM, 37 P.2d 417 (1934)' (LEGISLATURE, LEGISLATION, BILLS, REASONS, JUSTIFICATIONS, ENACTMENTS) CITE: 11 O.S. 14-103 [11-14-103], 34 O.S. 53 [34-53], ARTICLE V, SECTION 58 (GEORGE R. BARR JR)